Epes, J.,
dissenting:
To make clear the grounds of my dissent would require a restatement of the evidence, which I have neither the time nor inclination to make, but I think it proper that I should indicate the points of my dissent. They are as follows:
(1) While the plaintiff in error may have a cause of action for breach of contract, or for the conversion of the bonds purchased by him in 1923, the evidence is, I think, insufficient to support a verdict finding the defendants in *324error guilty of actual or constructive fraud in 1923 in selling to the plaintiff the bonds sold him in 1923.
(2) While the language used in the cases cited in the opinion on the point of constructive fraud may have been applicable to the particular facts of the cases in which the language was used, they are too broad as a general statement of the law.
I think the judgment of the trial court should be affirmed.